Citation Nr: 0421053	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service-connection for rheumatoid arthritis.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who had recognized guerilla 
service from November 1941 to May 1942 and from January 1943 
to April 1946.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Manila Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2004, the Board granted 
the appellant's motion to advance his appeal on the docket 
due to advanced age. 

In March 2003, the veteran requested a hearing before a 
Decision Review Officer.  He later withdrew that request.  

Regarding the preliminary matter of what issue(s) is(are) 
before the Board, under 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement (NOD) 
and completed by a substantive appeal after a statement of 
the case (SOC) is issued.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
a NOD within one year of the date of mailing of notice of the 
RO decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal. See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

In his November 27, 2002 dated (January 15, 2003 received) 
NOD, the veteran disagreed with the denial of service 
connection for malaria; in a separate letter (dated and 
received in January 2003) he disagreed with the denial of 
service connection for rheumatoid arthritis.  In April 2003, 
the RO issued a statement of the case (SOC) on both issues 
and advised him that he had one year from the date of the 
letter notifying him of the rating decision (September 2002) 
to file a substantive appeal.  In his August 2003 Form 9, the 
veteran addressed only the matter of service connection for 
rheumatoid arthritis, and did not mention malaria.  As there 
is no substantive appeal on the matter of service connection 
for malaria, that matter is not before the Board.  
In the August 2003 VA Form 9, the veteran also stated what 
may be considered a timely NOD with the denial of service 
connection for memory loss.  In October 2003, the RO issued a 
statement of the case on that matter, advising the veteran 
that to perfect that claim he had to file a substantive 
appeal within 60 days.  He did not do so; and that issue, 
likewise, is not before the Board.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a). The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

Here, additional evidence was received directly at the Board 
in July 2004.  This evidence has not been considered by the 
RO, and the appellant has not waived initial AOJ 
consideration of this evidence.  (Some is in a foreign 
language,)  Under DAV, supra, the Board must remand the case 
to the AOJ for initial consideration of the additional 
evidence.

While there has been what appears to be mostly adequate 
notice of the Veterans Claims Assistance Act of 2000 (VCAA), 
the notice has not been in strict compliance with all 
governing guidelines, e.g., specifically, the veteran has not 
been advised to submit everything he has pertinent to the 
claim.  As the claim is being remanded anyway, there is an 
opportunity to ensure that VCAA notice is in full compliance 
with controlling guidelines.  
Accordingly, the case is remanded for the following:

1.  The veteran should be provided notice 
of the VCAA that is in full compliance 
with the statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims (specifically 
including telling him to submit 
everything he has pertinent to his 
claim).  He should have the opportunity 
to respond.  

2.  The RO should arrange for 
translation of all documents in a 
language other than English.  Then the 
RO should review the claim in light of 
all evidence added to the record.  If 
it remains denied, an appropriate 
supplemental SOC should be issued, and 
the appellant should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

